PROB 12C - (Rev. D/NM-8/2014)                                                                           2164482

                                   UNITED STATES DISTRICT COURT
                                              FOR THE
                                      DISTRICT OF NEW MEXICO

                             Second Petition for Revocation of Supervised Release
Name of Offender:                 Michael Pohl
Docket Number:                    1084 1:16CR00286-001JCH
Assigned Judge:                   Honorable Judith C. Herrera, Senior United States District Judge
Date of Original Sentence:        10/25/2016
Original Offense:                 18 U.S.C. 922(g)(1): Prohibited Person in Possession of Firearms
Original Sentence:                BOP: 37 months; TSR:3 years
Date Supervision                  07/10/2019
Recommenced:
Date Supervision Expires:          07/09/2021
Other Court Action:                09/20/2018 – Modification of Conditions of Supervision following arrest for
                                   Driving While Intoxicated adding location monitoring with curfew
                                   component and alcohol monitoring.

                                   10/24/2018 – Modification of Conditions of Supervision adding cognitive
                                   behavior treatment program, Thinking For a Change.

                                   01/14/2019 – Petition for Revocation of Supervised Release filed as a result
                                   of a new law violation, Larceny. On February 20, 2019, the defendant’s term
                                   of supervised release was revoked. He was sentenced to six (6) months
                                   incarceration followed by two (2) years of supervised release.

                                   04/28/2021 – A Report on Offender Under Supervision was submitted to the
                                   Court due to the defendant ingesting heroin. On April 29, 2021, the Court
                                   ordered no action necessary on the matter.


                                        PETITIONING THE COURT

To issue a warrant.

U.S. Probation Officer of the Court, Keary A. Fenstermacher, alleges the offender has violated the following
condition(s) of supervised release.

Violation      Nature of Noncompliance
Type
MC             You must refrain from any unlawful use of a controlled substance. You must submit to one drug
               test within 15 days of release from imprisonment and at least two periodic drug tests thereafter,
               as determined by the court.

               On June 21, 2021, the defendant submitted a sample for urinalysis that tested positive for
               6-Acetylmorphine, which is a marker of heroin use.

SC             After initially reporting to the probation office, you will receive instructions from the court or
               the probation officer about how and when you must report to the probation officer, and you must
               report to the probation officer as instructed.

               On June 24, 2021, the defendant was instructed to report to the United States Probation Office
               on June 25, 2021, at 9:00am. The defendant failed to report and failed to notify probation of any
               reason for his absence.

SC             You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
               probation officer excuses you from doing so. If you do not have full-time employment you must
               try to find full-time employment, unless the probation officer excuses you from doing so. If you
               plan to change where you work or anything about your work (such as your position or your job
               responsibilities), you must notify the probation officer at least 10 days before the change. If
               notifying the probation officer at least 10 days in advance is not possible due to unanticipated
               circumstances, you must notify the probation officer within 72 hours of becoming aware of a
               change or expected change.

               On May 10, 2021, the defendant commenced employment at SolAero Technologies. On June
               22, 2021, the defendant provided probation with pay stubs from May 21, 2021, June 4, 2021, and
               June 18, 2021, representing he was still employed at SolAero Technologies. On June 30, 2021,
               SolAero Technologies Benefits Manager Fair Johnson advised the defendant completed a one-
               day orientation on May 10, 2021, and subsequently failed to return to work thereafter. SolAero
               Technologies’ records show the defendant was only paid one time, on May 18, 2021, for eight
               and one-half hours.

SC             You must answer truthfully the questions asked by your probation officer.

               On May 10, 2021, the defendant reported he commenced employment at SolAero Technologies.
               On June 21, 2021, the undersigned officer requested the defendant provide verification of this
               employment. On June 22, 2021, the defendant provided probation with pay stubs from May 21,
               2021, June 4, 2021, and June 18, 2021, representing he was still employed at SolAero
               Technologies. On June 30, 2021, SolAero Technologies Benefits Manager Fair Johnson advised
               the defendant completed a one-day orientation on May 10, 2021, and subsequently failed to
               return to work thereafter. SolAero Technologies’ records show the defendant was only paid one
               time, on May 18, 2021, for eight and one-half hours.


This marks the defendant’s second positive drug test for illegal controlled substances since 07/01/2020.
Pursuant to 18 U.S.C. 3583 (g)(4) if the defendant tests positive for illegal controlled substances more than
three times over the course of one year, supervision must be revoked, and the defendant must be sentenced to a
term of imprisonment. However, sentencing provisions authorize the Court, acting in accordance with
sentencing guidelines, to exempt an offender who fails a drug test, from the mandatory revocation and
imprisonment provisions, pursuant to 18 U.S.C. 3563(e) and 18 U.S.C. 3583(d).

The maximum statutory penalty: 2 years imprisonment; 3 years supervised release.
The revocation range of imprisonment: 6 to 12 months.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 07/02/2021.


                                                         2
Submitted:                          Approved:                 ☒ Phone Approval




Keary A. Fenstermacher              Holland S. Kastrin
Senior U.S. Probation Officer       (505) 346-7274
Cell #: (505) 870-2366              Assistant U.S. Attorney


                                    Date: 7/2/2021




                                3
